DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1–7 and 9–10 are objected to because of the following informalities:  
There is a typo in phrase “or an interior space of a subway car or the plane interior that is intended for a carriage of a driver or presenters and capable that is capable….”
Additionally, the phrase “a air” should be “air.”
Claims 2–7 and 9–10 are objected to because they depend on claim 1. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–7 and 9–10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
“1. A system for providing a user with a air, the system is capable of creating an airflow and comprises a room with at least one seat for the user, an air delivery duct, a control device, characterized in that it comprises at least one container that comprises the air that is collected in a forest area or over a sea or a seaside, or cleaned from impurities, or comprising added impurities, an air output duct that is coupled to the at least one container comprising the air and that is capable of supplying the air from the at least one container into the room, that is a vehicle interior or a vehicle cabin, or a compartment of a railway transport, or an interior space of a subway car or a plane interior, the seat for the user is made as a driver or passenger seat, the air delivery duct is configured with a filter and is capable of supplying the air from the outside environment into the vehicle interior, or the vehicle cabin, or the compartment of the railway transport, or an interior space of a subway car or the plane interior that is intended for a carriage of a driver or passengers and capable that is capable of being closed and equipped with at least one measurement device that is capable of measuring the air pressure and/or temperature, and/or moisture, and/or a number of impurities therein, and the measuring device is coupled to the control device, while the control device is capable of regulating the airflow rate supplied through the air output and delivery ducts depending on parameters of the at least one measurement device, wherein the an air output duct is capable of connecting to the vehicle air conditioning system or/and the vehicle ventilation system.” Emphasis added. 

Claim 1 is indefinite because the phrase “cleaned from impurities” and “comprising added impurities” contradicts each other, it is confusing with the current amendment whether the air in the contained should be purified air or air comprising added impurities. 
Additionally, claim 1 is indefinite because the term “the an air output duct” is indefinite as it is unclear whether the applicant means “an air output duct” or “the air output duct.” 
Claim 1 is further indefinite because the term “the outside environment” lacks antecedent basis. 
For the purpose of examination, claim 1 in interpreted as follows:
“1. A system for providing a user with control device, characterized in that it comprises at least one container that comprises the air that is collected in a forest area or over a sea or a seaside, or cleaned from impurities, an outside environment into the vehicle interior, or the vehicle cabin, or the compartment of the railway transport, or an interior space of a subway car or the plane interior that is intended for a carriage of a driver or passengers and capable that is capable of being closed and equipped with at least one measurement device that is capable of measuring the air pressure and/or temperature, and/or moisture, and/or a number of impurities therein, and the measuring device is coupled to the control device, while the control device is capable of regulating the airflow rate supplied through the air output and delivery ducts depending on parameters of the at least one measurement device, wherein the 

Claim 7 recites:
“7. The system for providing a user with the corresponding means for arranging the user.” Emphasis added. 

Claim 7 is indefinite because the term “the corresponding means for arranging the user” lacks antecedent basis. 
For the purpose of examination, claim 7 is interpreted as:
“7. The system for providing a user with [[a]] air according to claim 1, characterized in that the air output duct is capable of supplying the air directly to the user arranged in the seat.”

Claims 2–7 and 9–10 are indefinite because they depend on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–6 and 9 are rejected under 35 U.S.C. 103 as being obvious over Yum et al., US 2004/0244402 A1 (“Yum”) in view of Holtz et al., US 2013/0109291 A1 (“Holtz”). 
Claims 7 and 10 is rejected under 35 U.S.C. 103 as being obvious over Yum in view of Holtz and Niklewski et al., US 2006/0042638 A1 (“Niklewski”). 
Regarding Claim 1:
It is noted here that the limitation of “the  air output duct is capable of connecting to the vehicle air conditioning system or/and the vehicle ventilation system” describes an intended use has no significance to the structure and thus has no patentable weight. MPEP 2114(II). However, for the purpose of compact prosecution, this limitation is mapped. 
Yum discloses the claimed limitation of a system for providing a user with air. Yum Fig. 1, [0015]. The system is capable of creating an airflow and comprises a room with at least one seat for the user (see Yum’s Fig. 1), an air delivery duct (Yum’s air supply duct 3), a control device (Yum’s controlling part 65). Yum Figs. 1, 3 and 7, [0049] and [0063]. The system is characterized in that it comprises at least one container (tank 60) that comprises the air that is collected from mountainous area. Id. at Fig. 7, [0063] and [0031]. The system also comprises an air output duct (Yum’s hose 70) that is coupled to the at least one container 60 comprising the air and that is capable of supplying the air from the at least one container 60 into the room (the other end of the hose 70 is connected to the indoor unit 10, which supplies air to the room). Id. at Fig. 5, [0065] Id. at Fig. 5, [0063]. 
Yum also discloses that the air delivery duct is configured with a filter 9 and is capable of supplying the air from an outside environment (i.e., external air) into the room. Id. at Fig. 3, [0053]. It is noted here that while Yum does not explicitly disclose that the air delivery duct 3 contains filter 9, Yum discloses that the air flow through filter 9 and arrives air supply fan 3a. Id. at Fig. 3, [0049] and [0053]. Therefore, the air supply duct 3 is the air delivery duct as air supply duct 3 is connected to air supply fan 3a. Yum also discloses that the system comprises a control device (i.e., controlling part 65). Id. at Fig. 7, [0063].  
Yum discloses the room is capable of being closed. Yum. Fig. 5, [0010]. Yum also discloses that the control device 65 is capable of regulating the airflow rate supplied through the air output duct 70 as the control device send signal to an actuator, and the actuator open/closes the nozzle 63, which is connects to air output duct 70. It is noted here that the air output duct 70 is connected to air supply duct 3 and connects to air supply port 1. Id. at Figs. 1 and 5, [0049] and [0062]. It is noted that Yum’s Fig. 1 and Fig. 5 are essentially the same system as disclosed by Yum. Yum [0034] and [0038].

    PNG
    media_image1.png
    572
    723
    media_image1.png
    Greyscale

Yum does not disclose that the room is a vehicle interior, a vehicle cabin, or a compartment of a railway transport, or an interior space of a subway car or a plane interior. Yum does not disclose that the seat for the user is a driver or passenger seat. Additionally, Yum does not disclose that the room further comprises a measurement device that is capable of measuring the air pressure and/or temperature, and/or moisture, and/or a number of impurities therein. Yum also does not disclose that the measurement device is coupled to the control device. Yum does not disclose that the control signal is based on parameters of the at least one measurement device. Yum does not disclose that its air output duct 70 is capable of connecting to the vehicle air conditioning system or/and the vehicle ventilation system.
Similar to Yum, Holtz is directed to a room comprising air purifying unit (Holtz’s clean room). Holtz [0002]. Holtz a control system (control device) that connects to one or more sensors (i.e., measurement device) that monitor temperature, humidity, air pressure, etc. Holtz [0006]. It would have been obvious to include the sensors as disclosed by Holtz in Yum’s room so that room temperature, humidity, and air pressure could be monitor for precise control. Additionally, Holtz also discloses that its air supplying system could be used in mobile rooms for medical treatments. Holtz [0002]. Holtz also discloses that its mobile module could be massively portable via various modes, including but not limited to road, train, sea and air. The unit may be placed on a flatbed trailer pulled by semi. Id. at [0054].  It would have been obvious for Yum’s system to be installed in a flatbed trailer pulled by semi as disclosed by Holtz because a flatbed trailer pulled by semi equipped with air conditioning system is commonly recognized in the art. With this modification, Yum’s seat could be interpreted as a passenger’s seat because it is set on a vehicle (flat-bed trailer). Yum’s indoor unit 10 would be a vehicle air conditioning system because it is on a flat-bed trailer. Yum’s air output duct 70 would be connecting to a vehicle air conditioning system 10 because Yum’s system is set on a flat-bed trailer. 
Regarding Claim 2:
It is noted here that the limitation of “capable of supplying the air from the at least one container into the vehicle interior, or the vehicle cabin, or the compartment of the railway transport, or an interior space of a subway car or the plane interior through the air delivery duct” describes an intended use has no significance to the structure and thus has no patentable weight. MPEP 2114(II). However, for the purpose of compact prosecution, this limitation is mapped. 
As discussed in claim 1, Modified Yum’s air output duct 70 is capable of supplying the air from tank 60 into the vehicle interior (as modified by Holtz, Yum’s room would be set on a flat-bed trailer) through the air delivery duct 3 and air supply port 1. Yum Figs. 1 and 5, [0049] and [0062]. 
Regarding Claim 3:
Modified Yum discloses that the air delivery duct 3 is capable of delivering the air from the outside environment (external air) through a ventilation system or a condition system (i.e., preheat exchanger 6). Yum Fig. 1, [0053]. 
Regarding Claim 4: 
Modified Yum discloses an air discharge duct (i.e., air discharge duct 4) that is capable of discharging the air outside from the Holtz’s flatbed trailer, which is a vehicle interior. Yum Fig. 1, [0049]. 
Regarding Claim 5:
Modified Yum discloses that the air contained in the tank 60 maybe air having phytoncide added thereto. Yum [0031]. Additionally, Yum discloses an additional air duct that is capable of supplying phytoncides into the Holtz’s flatbed trailer. 

    PNG
    media_image2.png
    692
    1039
    media_image2.png
    Greyscale


Regarding Claim 6: 
Modified Yum discloses that the air delivery duct 3 has a fan (i.e., air supply fan 3a) and air output duct 70 has a fan (i.e., air discharge fan 8). Yum Figs. 1 and 5, [0049] and [0052]. 
Regarding Claim 7:
Yum does not explicitly disclose that the air output duct is capable of supplying the air directly to the user arranged in the seat.
Similar to Yum, Niklewski is directed to rooms requiring fresh air. Niklewski discloses an oxygen output duct (i.e., oxygen adapter 152 and tubing set) that is capable of supplying the air directly to the user arranged in a seat (i.e., a patient bed and and BMU 300). Niklewski Figs. 41 and 61, [0332] and [0196]. Niklewski further discloses that its invention provides a means for a procedural physician outside the practice to provide sedation and/or pain relief to patients. Id. at [0009]. It would have been obvious to include Niklewski’s BMU 300, procedure room unit 200, oxygen adapter 152 and tubing set as well as the patient bed in Yum’s room so that Yum’s room could function as a means for a procedural physician outside the practice to provide sedation and/or pain relief to patients.
Regarding Claim 9:
Modified Yum discloses that the air output duct 70 is coupled to the indoor unit 10 of an air conditioning system set on Holtz flat-bed trailer. Yum Fig. 5, [0074]. 
Regarding Claim 10:
Yum does not disclose that the room comprises a medical diagnostic equipment.
Similar to Yum, Niklewski is directed to rooms requiring fresh air. Niklewski discloses that the room comprises a medical diagnostic equipment (i.e., procedure room unit 200). Id. at Fig. 41, [0207]. Niklewski further discloses that its invention provides a means for a procedural physician outside the practice to provide sedation and/or pain relief to patients. Id. at [0009]. It would have been obvious to include Niklewski’s BMU 300, procedure room unit 200, oxygen adapter 152 and tubing set as well as the patient bed in Yum’s room so that Yum’s room could function as a means for a procedural physician outside the practice to provide sedation and/or pain relief to patients. It would also have been obvious to connect Niklewski’s oxygen adapter 152 and tubing set to Yum’s air output duct 70 so that patients could have fresh air supply in situations where the air in the room contains pollutants or impurities that are not suitable for patients to breath. 
Response to Arguments
Claim Rejections - 35 USC § 103
The applicant amended the instant claim 1 to recite that its room is a vehicle interior and the seat for the user is made as a driver seat or passenger seat. Applicant Rem. dated May. 24, 2022 (“Applicant Rem.”) ps. 9–10. The applicant then argues that the analogue of Holtz is not a vehicle for arranging passengers and the driver. Id. at p. 12. The applicant submits that Holtz is a mobile production center for the manufacture of medicines and is not intended for transporting the driver and passengers. Id. The applicant further submits that the “Yum” analogue does not comprise a feature as a driver or passenger seat because it is designed for a stationary building. Id.
The examiner would like to first point out that the current rejection is based on a combination of Yum and Holtz. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. MPEP 2145(IV). Holtz discloses that its unit a massively portable. The units are compact enough to be transported via various modes, including but not limited to road, train, sea, and air. Units may be placed on a flatbed trailer pulled by a semi, sealed in shipping containers for rail or sea transport, or placed upon an air carrier, such as a Boeing C-17 Globemaster III military transport plane. Holtz [0054]. In view of Holtz’s teaching, the examiner maintains that it would have been obvious to set Yum’s room on a flat-bed trailer as taught by Holtz because vehicle comprising air-ventilation systems are very well known. Additionally, the examiner points out that Yum never indicate that its invention could only be installed in a stationary building. Furthermore, the term “passenger seat” is interpreted under the broadest reasonable interpretation as the instant disclosure does not provide a specific definition of the term. Under the broadest reasonable interpretation, a seat arranged in a trailer is a passenger seat, because it could transport the user to places while moving. The examiner further points out that the applicant’s arguments regarding “not intended for transporting the driver or passenger” describes an intended use and is not directly related with the claimed structure.
The applicant also submits that the technical results of the invention. Applicant Rem. ps. 13–14. 
The examiner points out that the technical results are not incorporated into the claims and therefore, are not given patentable consideration. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akemaru et al., JP 2017–217988 A (“Akemaru”). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                    

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776